Citation Nr: 1733338	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-24 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2014).


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to September 1969.  He died in June 2011.  The evidence reflects that the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO denied the appellant's claims of entitlement to service connection for the cause of the Veteran's death and DIC pursuant to 38 U.S.C.A. § 1318. 

Notably, although the appellant requested a Board hearing in her August 2013 substantive appeal (VA Form 9) and in a July 2017 statement, the Board is granting entitlement to service connection for the cause of the Veteran's death, which results in the maximum benefit sought in this case; thus, there is no prejudice to the appellant in proceeding with a decision in this case.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007) (the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim).


FINDINGS OF FACT

1.  The Veteran died in June 2011 and his death certificate lists pulmonary embolism, Roux-en-Y gastric bypass surgery, and morbid obesity as immediate causes of death and diabetes mellitus and coronary artery disease as significant conditions contributing to death, but not resulting in the underlying cause.

2.  At the time of the Veteran's death, he was service-connected for coronary artery disease; diabetes mellitus; erectile dysfunction; posttraumatic stress disorder (PTSD); peripheral neuropathy, post traumatic residuals of through and through gunshot wound manifested by motor and sensory paralysis, ulnar nerve, median nerve, and radial nerve right upper extremity; residuals, penetrating shell fragment wound right shoulder with retained metallic fragment; scar, right thigh donor site, skin graft; and scar donor site right iliac crest. 

3.  The evidence is at least evenly balanced as to whether the Veteran's service-connected diabetes mellitus and coronary artery disease contributed substantially or materially to his death.

4.  Service connection for the cause of death is a greater benefit than DIC benefits under 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the appellant, the criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312 (2016).

2.  The claim for DIC benefits under 38 U.S.C.A. § 1318 is moot. 38 U.S.C.A. §§ 1318, 2307 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting in full the claim of entitlement to service connection for the Veteran's cause of death, further discussion of the VCAA is unnecessary.


II.  Cause of Death

The appellant contends that the Veteran's service-connected diabetes mellitus and coronary artery disease contributed to his death.

Pursuant to 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.5, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  

Significantly, VA's Adjudication Manual instructs that there is a reasonable possibility of service-connected death if the death certificate lists one of the Veteran's service-connected disabilities as a principal or contributory cause of death, and that DIC should be granted when the principal cause of death listed on the death certificate matches one or more of the deceased Veteran's service-connected disabilities.  See M21-1, IV.iii.2.A.1.a,b (updated March 14, 2016).  Although all of the provisions of VA's Adjudication Manual are not necessarily binding on the Board, there is no basis for finding this Manual provision, which essentially instructs VA to presume that a service-connected disability is the contributory cause of death when listed as such on the death certificate, is not for application or that the presumption has been rebutted.

In this case, the Veteran's June 2011 death certificate lists pulmonary embolism, Roux-en-Y gastric bypass surgery, and morbid obesity as immediate causes of death and diabetes mellitus and coronary artery disease as significant conditions contributing to death, but not resulting in the underlying cause.

At the time of the Veteran's death, he was service-connected for coronary artery disease; diabetes mellitus; erectile dysfunction; PTSD; peripheral neuropathy, post traumatic residuals of through and through gunshot wound manifested by motor and sensory paralysis, ulnar nerve, median nerve, and radial nerve right upper extremity; residuals, penetrating shell fragment wound right shoulder with retained metallic fragment; scar, right thigh donor site, skin graft; and scar donor site right iliac crest.

In June 2012, a VA physician opined that it is less likely than not that the Veteran's death was "related" to his service-connected disabilities.  The VA physician reasoned that post-operative pulmonary embolism is an "infrequent, but not rare complication resulting from sludging and clotting of blood in peripheral veins (usually in legs) due to a patient's decreased mobility."  The VA physician also stated that the Veteran's death was "not caused by diabetes or coronary artery disease."  The VA physician reason that medical literature confirms that post-operative pulmonary embolism occurs also in non-obese, otherwise-healthy postoperative patients without regard to the presence of diabetes mellitus or coronary artery disease.  Lastly, the VA physician concurred with the physician who certified the death certificate, to the extent that diabetes mellitus and coronary artery disease are "significant conditions contributing to death but not resulting in the underlying cause."

The Board finds that the June 2012 VA opinion is flawed to the extent that it fails to address whether the Veteran's service-connected diabetes mellitus and coronary artery disease combined to contribute to the Veteran's death or contributed substantially or materially to the Veteran's death.  The opinion is therefore of little, if any, probative weight.  The remaining evidence of record is sufficient to grant the benefit sought.  In this regard, the death certificate clearly lists the Veteran's service-connected diabetes mellitus and coronary artery disease as contributory causes of death, thereby raising a reasonable possibly of service-connected death.  See M21-1, IV.iii.2.A.1.a, b.  Moreover, diabetes and coronary artery disease affect vital organs.  38 C.F.R. § 3.312(c)(3) provides that service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  That the diabetes and coronary artery disease contributed to death in this manner is consistent with the indication in the death certificate that they were significant conditions contributing to death, but not resulting in the underlying cause.

The evidence is thus at least evenly balanced as to whether the service-connected diabetes and coronary artery disease contributed substantially or materially to the Veteran's death.  As the reasonable doubt created by this relative equipoise must be resolved in favor of the appellant, entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

As noted above, the appellant also perfected an appeal from the denial of a claim for DIC pursuant to 38 U.S.C.A. § 1318.  In light of the grant of benefits described above, the Board concludes that the appellant's claim for DIC pursuant to 38 U.S.C.A. § 1318 is rendered moot.  Pursuant to 38 U.S.C.A. § 2307 (West 2014), there are service-connected death burial benefits that are available under 38 U.S.C.A. § 1310, but not under 38 U.S.C.A. § 1318.  Entitlement to VA benefits under 38 C.F.R. § 1310 is therefore the greater benefit, and has been granted in full in the decision above.  Therefore, no additional benefit (monetary or otherwise) can be gained under 38 U.S.C.A. § 1318, nor does any controversy remain.  In light of the grant of service connection for the cause of the Veteran's death, the claim for entitlement to DIC under 38 U.S.C.A. § 1318 is moot, and this claim must therefore be dismissed.


ORDER

Entitlement to service connection for the Veteran's cause of death is granted.

The claim for entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


